Citation Nr: 1718114	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for mechanical lumbar syndrome with recurrent lumbar strain. 

2.  Entitlement to an initial disability rating in excess of 10 percent for sciatica, 
L4-5 radiculopathy of the right lower extremity (RLE).

3.  Entitlement to an initial disability rating in excess of 10 percent, on an extraschedular basis, for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1972 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in March 2015.

The issue of entitlement to service connection for a cerebrovascular accident (CVA) with residuals has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In September 2015, the Veteran submitted a letter from the Social Security Administration (SSA) indicating that he had been awarded disability benefits as of January 2015.  However, the associated treatment records have not been obtained, nor is there any indication that the AOJ has attempted to obtain these records.  On remand, the AOJ must attempt to obtain the Veteran's SSA records.  As it is unclear what disability or disabilities form the basis for the grant of SSA disability benefits, all of the claims on appeal must be remanded to obtain these records.

The Veteran was afforded a VA examination for his lumbar spine and peripheral nerve disabilities in June 2015.  The examiner noted that the Veteran was recovering from a CVA and could not be examined or provide a history at that time.  The examiner stated that he should be re-examined in 6 months after he had recovered more fully from his CVA.  The AOJ failed to schedule another VA examination for the Veteran.  These claims must also be remanded to schedule a new VA examination.  

Finally, as the case is being remanded, the Board will take the opportunity to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated treatment records from the James A. Haley VA Medical Center and any other VA facilities identified by the Veteran.  

2.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner to address the current severity of his low back disability and associated RLE radiculopathy.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should determine the current nature and severity of the low back and RLE disabilities.  All indicated studies, including passive and active range of motion testing, in weight bearing and non-weight bearing conditions (if possible), should be completed.  The examiner must also identify and describe any neurological impairments associated with the Veteran's low back disability.

If the examiner determines that s/he is unable to perform an adequate physical examination because of the Veteran's physical condition, s/he should obtain a complete history of symptomatology from the Veteran.  Based on the Veteran's history and the examiner's thorough review of the claims file, s/he should provide an opinion as to the current severity of the Veteran's service-connected low back and RLE disabilities.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






